Name: 1999/127/EC: Council Decision of 25 January 1999 concerning the conclusion of the Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part
 Type: Decision
 Subject Matter: America;  international affairs;  cooperation policy
 Date Published: 1999-02-16

 Avis juridique important|31999D01271999/127/EC: Council Decision of 25 January 1999 concerning the conclusion of the Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part Official Journal L 042 , 16/02/1999 P. 0046 - 0064COUNCIL DECISION of 25 January 1999 concerning the conclusion of the Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1999/127/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 113 and 130y thereof, in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Whereas Article 130u of the Treaty provides that Community policy in the sphere of development cooperation should foster the sustainable economic and social development of the developing countries, the smooth and gradual integration of those countries into the world economy and the combating of poverty in those countries;Whereas the Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Framework Cooperation Agreement leading ultimately to the establishment of a political and economic association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Article 2 In accordance with the conditions laid down in Article 34 of the Agreement, the President of the Council shall chair the Joint Council referred to in Article 33 and shall represent the Community in that Council. A representative of the Commission shall chair the Joint Cooperation Committee referred to in Article 35 of the Agreement and the Joint Subcommittee on Trade referred to in Article 37 of the Agreement in accordance with their rules of procedure and shall represent the Community on those committees.Article 3 The President of the Council shall give the notification provided for in Article 42 of the Agreement on behalf of the European Community.Article 4 This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 25 January 1999.For the CouncilThe PresidentJ. FISCHER